PREGERSON, Circuit Judge,
concurring in part and dissenting in part.
I agree that the appellants have not demonstrated a likelihood of success on the merits of their action for injunctive relief based on the Northwest Forest Plan *702and the National Environmental Policy Act’s requirement that opposing scientific viewpoints be addressed. But I believe that the appellants have demonstrated a likelihood of success on the merits based on the soil standard requirements of the National Forest Management Act and the National Environmental Policy Act’s requirement that an agency consider the cumulative impacts of past actions. Because I believe that this court should enjoin further harvesting of timber in the Biscuit Fire region that will harm the environment, I respectfully dissent.
I.
Pursuant to the National Forest Management Act, the Forest Service developed a Land Management Resource Plan for the Siskiyou National Forest known as the Siskiyou National Forest Plan. As the majority sets forth, soil standard 7-2 of the Plan states: “The total area of detrimental soil conditions should not exceed 15 percent of the total acreage within the activity area, including roads and landings.”
“An ‘activity area’ is a unit of forest in which an activity ... is to take place.” Ecology Ctr. v. Austin, 430 F.3d 1057,1068 n. 10 (9th Cir.2005). Thus, to comply with the soil standard requirement, the Forest Service must first identify each activity area, and then assure that the soil conditions in each activity area are not more than fifteen percent damaged. In Ecology Center, in which the soil standard was effectively identical to this one,1 we noted that “if fifteen percent or more of the activity area already has detrimental soil conditions, then the Project will not be permitted to make it worse. Rather, the Project should then aim to improve the soil conditions.” Id.
The majority assumes that the Forest Service accurately identified the proposed activity areas. It did not. The Forest Service defined the activity areas as “the total area of ground impacting activity [that] is a feasible unit for sampling and evaluating.” This confusing definition does not enable the courts to determine the boundaries of a particular activity area, let alone whether the Forest Service is in compliance with the soil standard in the proposed activity area. Our cases make clear that we will not allow the Forest Service to base its soil analysis “on assumptions” not supported by actual “on-site spot verification.” See id. at 1069; see also Lands Council v. Powell, 395 F.3d 1019, 1035 (9th Cir.2005) (finding inadequate a report that would require the court “to trust the Forest Service’s internal conclusions” and methodologies on soil standards).
The majority asserts that Ecology Center and Lands Council are inapposite because they are factually distinct. In those cases, the Forest Service did not conduct actual soil analysis and instead based its conclusions on estimations and spreadsheet modeling. It is true that the facts of those cases differ slightly from this one because actual soil analysis occurred here, but the factual distinctions do not render those cases inapposite. Both cases involved soil standards testing in activity areas, and Ecology Center even involved post-fire harvesting and habitat restoration, like this case. Ecology Center and Lands Council stand for the proposition that unverifiable statements from the Forest Service about compliance with soil standards will not pass muster. This is a case in which we are again asked to accept *703the Forest Service’s unverifiable assertion that it is in compliance with its own management rules.
It is clear to me that the appellants have made out a likelihood of success on the merits of their action for injunctive relief based on noncompliance with soil standard 7-2. The majority’s interpretation fails to recognize that the Forest Service has inadequately identified the activity areas for its harvest.
II.
As the majority notes, the National Environmental Policy Act requires the Forest Service to adequately identify and evaluate the adverse environmental effects of a proposed action. See Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 350, 109 S.Ct. 1835, 104 L.Ed.2d 351 (1989). As part of that assessment, the Forest Service must assess cumulative impacts: the impact of the proposed project in light of the effects of “past, current, and reasonably foreseeable future projects.” Lands Council, 395 F.3d at 1027. Because I conclude that the Forest Service did not adequately assess the cumulative impacts of past logging activities in the recovery area, I would hold that the Final Environmental Impact Statement violates the National Environmental Policy Act.
The Forest Service and the majority place great emphasis on the fact that the Biscuit Fire was “extensive and catastrophic.” The majority determines that the fire was an “intervening past event” that reduces the requirement that the Forest Service assess the impacts of past logging activity. While there is no doubt that the Biscuit Fire is the most important past event in the area, the National Environmental Policy Act does not relax the cumulative impacts requirements if a fire has occurred. It is improper for the majority to rely on an “intervening past event” to permit the Forest Service to violate the law. While it is true that the Forest Service disclosed past harvesting and the total acres of past harvest, the Forest Service declined to then analyze the impacts of the past harvest on the environment.
For the foregoing reasons, I would hold that the appellants have made out a likelihood of success on the merits based on the soil standard requirements of the National Forest Management Act and the National Environmental Policy Act’s requirement that an agency consider the cumulative impacts of past actions. Accordingly, I respectfully dissent.

. The Regional Soil Quality Standard in Ecology Center stated that the Forest Service "cannot allow an activity that would create detrimental soil conditions in fifteen percent of the activity area.” Ecology Center, 430 F.3d at 1068.